Citation Nr: 0506309	
Decision Date: 03/07/05    Archive Date: 03/15/05	

DOCKET NO.  03-29 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
osteoarthritis of the lumbar spine.   

2.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from November 1954 to March 
1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  The VA will notify you if further action is 
required on your part.  


REMAND

The veteran in this case seeks increased evaluations for 
service-connected osteoarthritis of the lumbar spine and 
hypertension.  In pertinent part, it is argued that the 
various manifestations of those disabilities are more severe 
than currently evaluated, and productive of a greater degree 
of impairment than is reflected by the respective schedular 
evaluations now assigned.  

In that regard, a review of the record discloses that the 
veteran last underwent a VA examination for compensation 
purposes in June 2002, almost three years ago.  While not as 
recent as the Board would prefer, the findings on that 
examination appear for the most part to be clinically 
sufficient.  However, since the time of that examination, 
both the veteran and his private physicians have alluded to 
increasing severity of the veteran's service-connected low 
back disability.  More specifically, in a consultation of 
February 2003, the veteran's private neurosurgeon stated that 
the veteran had begun to experience increasing numbness of 
his left leg which became worse on walking.  A physical 
examination of the veteran conducted at that time, while 
showing no obvious weakness of the lower extremity muscle 
groups, was significant for the absence of knee and ankle 
reflexes.  Moreover, that same neurosurgeon, in an outpatient 
note of early April 2003, described spinal stenosis and 
central disc bulging which had "progressed significantly" 
over the past several years.

The Board observes that, during the course of the veteran's 
substantive appeal in September 2003, he indicated that his 
back had gotten "significantly worse," and that he had no 
"reflex action" in his right knee.  Also noted was that the 
veteran's left foot "flopped" when he walked.  VA's General 
Counsel has indicated that when a claimant asserts that the 
severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate.  
VAOPGCPREC 
11-95 (April 7, 1995).  

Under the circumstances, the Board is of the opinion that an 
additional, more contemporaneous VA examination would be 
advantageous prior to a final adjudication of the veteran's 
current claim for an increased evaluation for his 
service-connected low back disability.  Accordingly, such an 
examination will be undertaken prior to a final adjudication 
of the veteran's claim.  

The Board notes that, on September 23, 2002, during the 
course of the current appeal, there became effective new 
schedular criteria for the evaluation of service-connected 
intervertebral disc syndrome/low back disability.  Those 
schedular criteria were once again revised on September 26, 
2003.  While the veteran and his representative have been 
furnished copies of the revisions which became effective in 
September 2002, they have yet to be furnished those laws and 
regulations governing diseases and/or injuries of the spine 
which became effective in September 2003.  Nor have those 
regulations been considered in the adjudication of the 
veteran's current claim.  

Finally, the Board observes that, while in correspondence of 
March 2002, the veteran was furnished certain information 
regarding the various provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), that information pertained 
only to issues of service connection, and not increased 
ratings.  Moreover, despite the issuance of both a Statement 
and Supplemental Statement of the Case containing certain of 
the regulatory provisions pertaining to increased ratings, 
the RO has to date failed to provide the veteran and his 
representative with adequate notice of the VCAA, or of the 
information and evidence needed to substantiate his increased 
rating claims.  This lack of notice constitutes a violation 
of the veteran's due process rights. 

Accordingly, the case must be REMANDED to the RO in order 
that the veteran and his representative may be provided with 
such notice.  

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:  

1.  The RO should ensure that all 
notification and development action 
required by the VCAA is complete.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A (2002), and in 38 C.F.R. 
§ 3.159 (2004) are fully complied with 
and satisfied with respect to the claims 
for increase.  

2.  The veteran should then be afforded 
an additional VA orthopedic examination 
in order to more accurately determine the 
current severity of his service-connected 
osteoarthritis of the lumbar spine.  The 
claims folder and a separate copy of this 
REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  

(a)  As regards the requested 
examination, all pertinent symptomatology 
and findings should be reported in 
detail, and appropriate studies should be 
performed.  The examiner should identify 
and describe any current symptomatology, 
to include functional loss associated 
with weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, and deformity or 
atrophy of disuse.  The orthopedic 
examiner should additionally discuss 
factors associated with the disability, 
such as objective indications of pain on 
pressure or manipulation, muscle spasm, 
and the presence (or absence) of 
"flareups."  To the extent possible, any 
additional functional loss or limitation 
of motion attributable to such "flareups" 
should be described.  

(b)  The examiner should, additionally, 
specifically comment on any neurologic 
manifestations (including footdrop) 
directly attributable to the veteran's 
service-connected low back disability.  

(c)  Finally, the examiner should 
specifically comment regarding the 
frequency and duration of "incapacitating 
episodes" during the past 12 months.  In 
so doing, attention must be given to the 
fact that, by definition, "incapacitating 
episodes" are those requiring bedrest and 
treatment prescribed by a physician.  All 
such information, when obtained, should 
be made a part of the veteran's claims 
folder.  

3.  The RO should then review the 
veteran's claims for increased 
evaluations for service-connected 
osteoarthritis of the lumbar spine and 
hypertension.  Should the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the last SSOC in 
August 2003.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



